Citation Nr: 1230562	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  02-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as a back condition.

2.  Entitlement to service connection for a lumbar spine disability, claimed as a back condition.


REPRESENTATION

Veteran represented by:	C. L. "Cindy" McNeely, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service for more than twenty years prior to his retirement in April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a back condition.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, namely VA treatment records dated through March 2012.

The Veteran testified before the undersigned at a June 2003 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In a February 2004 decision, the Board granted the Veteran's request to reopen a claim for service connection for a back disability and remanded the reopened claim for further development.  The reopened claim was again remanded by the Board in June 2006, June 2009 and March 2012.

As detailed in the Board's March 2012 remand, the Veteran's private attorney has not received accreditation from VA's Office of General Counsel permitting representation of claimants.  Under 38 C.F.R. § 14.629 (2011), attorneys must file an application for accreditation with that office and receive a notice of accreditation before providing representation.  However, these requirements apply to attorneys who commence representation on or after June 23, 2008, or in cases in which a Notice of Disagreement (NOD) was filed after June 23, 2008, even if the representation began before that date.  See 78 Fed. Reg. 29852 (May 22, 2008).  In this case, the attorney commenced representation in March 2007 and the pertinent NOD was received in March 2002.  As such, the current version of 38 C.F.R. § 14.629 (2011) does not apply and Veteran's attorney remains the representative of record as to the claims for service connection for cervical and lumbar spine disabilities only.


FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's lumbar spine disability and service.

2.  The evidence of record does not establish a nexus between the Veteran's cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for the establishment of service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a back condition in an April 2004 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  The timing deficiency with regard to this April 2004 letter was cured by the readjudication of the claim in a March 2006 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2007 letter provided the Veteran with proper notice under Dingess.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in a March 2009 SSOC.  Id.  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records, VA treatment records, various private treatment records and the VA examination reports have been obtained.  A July 2001 response from Dr. H. F. indicated that they had no records available for the Veteran.  Although the Veteran has generally reported seeing a physician in Nicaragua and that he was treated using non-VA providers, he has not identified the physician nor has he completed an appropriate authorization form to allow VA to obtain these records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1).  Although the Veteran generally reported that he planned to file a claim with the Social Security Administration (SSA) in an April 2007 treatment note, he subsequently repeatedly reported that he was retired.  There is no other indication that the Veteran actually applied for, or was awarded SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). The Board also notes that the Veteran's age in 2007 (i.e. 69 years old) would render him ineligible for SSA disability benefits.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2003 hearing, the issues on appeal were identified.  The Veteran was asked how he injured his back during service, if he sought medical treatment after service and whether his current treating chiropractor had related his back disabilities to service.  The Board therefore concludes that it has fulfilled its duties under Bryant.

The Board remanded the instant matters in February 2004 to allow proper VCAA notice to be provided to the Veteran and to allow him the opportunity to identify all VA and non-VA health care providers that had treated him for his back and submit any appropriate authorization forms.  A VA examination was then to be conducted to determine the nature and etiology of his claimed back disability.  An April 2004 letter provided proper VCAA notice to the Veteran.  This letter also asked the Veteran to identify all VA and non-VA health providers who had treated him for his back and complete an appropriate authorization form for these providers, including Dr. B. R.  Such a VA examination was conducted in March 2005.

These matters were again remanded in June 2006 to allow corrective VCAA notice under Dingess to be provided to the Veteran.  Such notice was provided to the Veteran in March 2007.  In June 2009, the Board remanded the instant matters to allow a search for additional service treatment records to be conducted, namely for in-service clinical records from the United States Air Force Base at Cam Ranh Bay.  The Veteran was to be informed if a search for these records was not successful.  An addendum to the VA examination was then to be obtained to address the history of cervical back pain reported in the October 1975 retirement examination.  Such records were requested and a July 2009 Personnel Information Exchange System (PIES) response indicated that all available service treatment records were previously provided to VA; a Formal Finding on the Unavailability of Service Treatment Records was made in August 2009.  The Veteran was informed of this result in a July 2009 letter.  Such a VA examination was conducted in February 2010.

The Board again remanded the instant matters in March 2012 to allow a search for additional service treatment records to be conducted for in-service clinical records from the United States Air Force Base at Tan Son Nhut.  A VA examination was to be conducted, or an addendum opinion obtained, if additional records were received.  A May 2012 PIES response indicated that search of the Cam Ranh Bay clinical records was conducted and that there were no requested records located.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

A June 1955 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  A February 1959 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to any cervical or lumbar spine disability.

A June 1959 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  A May 1963 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to any cervical or lumbar spine disability.

A July 1963 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  An October 1975 service discharge examination was also negative for any relevant abnormalities and the Veteran reported recurrent back pain in an accompanying RMH.  The examiner noted that the Veteran was treated for cervical back pain at Tan Son Nhut Air Base in 1967, that no medication had been prescribed, that he was placed on exercises and limited heavy lifting and that he was currently asymptomatic.  The Veteran also denied suffering any illness or injury other than those already noted and that he had not consulted with or been treated by physicians or other practitioners within the past five years for other than minor illnesses.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnosed related to any cervical or lumbar spine disability.

Service personnel records, including performance appraisals from 1967, were negative for references to any injury or disability rated to the cervical or lumbar spine.

In a May 1976 formal application (VA Form 21-526e), the Veteran reported that he was treated for cervical back pain in 1967 at the United States Air Force Hospital at Cam Rahn Bay.

A November 1976 VA examination reflected the Veteran's reports that he had not had any problems with his back and that he had full range of motion in the cervical and lumbar spines without any problems.  A diagnosis of a history of cervical spine pain, asymptomatic, was made following a physical examination.

A February 1987 private treatment note reflected the Veteran's reports that bending caused low back discomfort and that he believed that his symptoms were due to aging.  The examination was otherwise negative for complaints, treatments or diagnoses related to any cervical or lumbar spine disability.

An October 2000 VA psychological examination reflected the Veteran's reports of constant back pain and that he had worked for an insurance company since his discharge from service.

A May 2002 treatment summary from Dr. B. R., the Veteran's private chiropractor, indicated that he had seen the Veteran on a regular basis since November 2000.  Following an X-ray, the Veteran was diagnosed with lumbar facet syndrome, lumbosacral radiculitis, myofascitis and lumbar L-5 subluxation.

During a June 2003 hearing, the Veteran testified that he injured his back while stationed at Cam Rahn Air Base.  He was performing back flips off an Air Force bus and attempted to complete a "double one."  He was not able to complete this back flip and landed on his hip.  One of his legs was shorter than the other and he believed this also contributed to his back being "worse."  He also fell while getting off of a bus in Thailand, landing in the dirt.  He sought treatment in Thailand and used crutches for two or three weeks.  His extreme lower back had hurt for the past 30 years.  After service, he received treatment from a chiropractor and had been seeing his current chiropractor for two or three years.  His current chiropractor had told him that there was a relationship between his back injury and his hip injury.

A March 2005 VA spine examination reflected the Veteran's reports that he began having back pain after falling over a wooden pallet and injuring his left hip.  His back problems had worsened over the years.  An accompanying lumbosacral spine X-ray was negative.  Following a physical examination, a diagnosis of low back pain with a normal examination was made.

A December 2005 addendum to the March 2005 VA examination noted that the examiner had reviewed the Veteran's claims file and that such a review did not have any effect on the previous diagnosis.  The physical examination and X-ray of the lumbar spine were normal.

A May 2006 statement from M. S., the Veteran's former supervisor, indicated that he had known the Veteran since 1998.  He was aware of the Veteran's back problems and that it was his understanding that it had occurred during the Veteran's service.

A May 2006 statement from K. M., the Veteran's former supervisor, indicated that he had known the Veteran since 1974.  He knew of the Veteran's back symptoms and had been informed by the Veteran that they began during service.  There was no requirement in the Veteran's employment that would have caused his back difficulties.

A January 2007 VA treatment note reflected the Veteran's reports that he had a farm in Nicaragua and that he lived there six to seven months per year.

An April 2007 VA lumbar spine X-ray revealed degenerative changes.

An April 2007 private opinion from Dr. R. H. noted that the Veteran had injured his back and neck on two occasions during service, once while jumping off a bus and once after falling from a pallet.  The examiner opined that the Veteran's clinical symptoms in conjunction with a physical examination were "quite indicative" of a lumbar radicular pattern associated with a lumbar discogenic injury initiated by the trauma sustained to his neck and back during service.  His discogenic anatomical damage was associated with disc herniation and compression flattening of his L5 nerve root and was consistent with his long history of back pain and sciatic nerve pain.  The examiner further opined that it was more probable than not and within a reasonable degree of medical certainty that the Veteran's cervical degenerative disc disease and lumbar intervertebral disc syndrome were service connected.  He sustained a trauma during service that resulted in a chronic and permanent injury to the cervical and lumbar spines.  The examiner had noted that he conducted a physical examination of the Veteran and had reviewed various records, including his May 1976 formal application, VA treatment records and service discharge examination.  However, the examiner did not indicate that he had reviewed the Veteran's complete service treatment records or the November 1976 VA examination.

An April 2007 summary from Dr. B. R., the Veteran's private chiropractor, indicated that the Veteran had been a patient since November 2000 and had complained of low back pain.  He had presented today with complaints of sciatic neuritis.  A cervical spine X-ray revealed significant changes since the Veteran's last X-ray in 2000, including advanced cervical spondylosis with significant disc thinning at all levels and a compression injury to the body of C-6.  A lumbar spine X-ray revealed subluxation of the L5 vertebra.  The examiner opined that "this, along with chronicity and the lack of regular appropriate chiropractic care had led to [the Veteran's] present condition."

A May 2007 statement from T. M. indicated that he had known the Veteran for 50 years and that the Veteran had experienced back and neck pain since service.

A May 2007 statement from C. J. indicated that he had known the Veteran for more than 60 years and that the Veteran experienced back and neck pain since service.  The Veteran has had back problems for 35 years.

A May 2007 private lumbar Magnetic Resonance Imaging (MRI) scan revealed multilevel degenerative disc disease and facet osteoarthritis as well as a small left posterolateral/intraforaminal disc extrusion/herniation at L5-S1 that caused compression of the exiting left L5 root.

An April 2008 VA examination reflected the Veteran's reports of injuring his neck after doing somersaults into sand while in Vietnam.  He also injured his back performing these somersaults and filling sandbags.  He did not complain a "whole lot."  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's low back pain was not caused by or a result of an in-service injury.  There was no documentation of in-service treatment and the clinical examination at the time of retirement was negative for low back problems.

An April 2008 VA cervical spine X-ray revealed degenerative disc disease.

In an August 2009 statement, the Veteran wrote that he fell and injured his back in August 1967 while stationed at Cam Rahn Bay.  He did not seek treatment but his back "really hurt" within a few days.  He saw "numerous" private physicians between 1968 and 1972 for his back and these physicians were now deceased.  He underwent a physical in 1976 or 1977 and informed the examiner that his back had been hurting him "all these years."

A February 2009 addendum to the April 2008 VA examination addressed the Veteran's cervical spine disability.  The examiner opined that the Veteran's cervical spine pain was not caused by or a result of an in-service injury as there was no documentation of in-service treatment for a cervical spine strain.  In addition, the clinical examination at the time of retirement was negative for cervical spine problems.

A February 2010 VA examination report noted that the examiner had reviewed the Veteran's service treatment records, private medical records and VA medical records, as well as the medical literature.  The examiner opined that the Veteran's current cervical spine conditions were less likely as not permanently aggravated or a result of any incident in-service, including the incident mentioned in the October 1975 service examination, and were at least as likely as not the result of farming since leaving service in 1976 and/or the risk of pain in the general population.  In addition, this examiner found the April 2007 opinion that the chronic cervical disc disease was related to the injury in Vietnam to be without merit as it cannot be supported by the literature as the history from the Veteran was that of a minor injury with no residuals at discharge.  Acute low back pain was one of the most frequent reasons for an emergency or primary care physician visit and up to 90% of all adults will experience an episode of back pain at some point during their lifetime.  The majority of patients have uncomplicated benign presentation and 80-90% recover within four to six weeks.  The examiner then cited to numerous medical treatises documenting the prevalence of cervical and lumbar spine disabilities in the general population and the findings that degenerative spinal disease was part of a normal, or at least common, aging process.

A September 2011 VA treatment note reflected the Veteran's reports that his post-service occupational history including being a retired commercial business inspector and "farms."

A November 2011 Disability Benefits Questionnaire (DBQ), which was completed by the same examiner that provided the February 2010 opinion, reflected the examiner's opinion that it was less likely than not (less than 50 percent probability) that the Veteran's claimed back conditions were incurred in or caused by the claimed in-service injury, event or illness.  The examiner referred to the text of his February 2010 opinion for a rationale with regard to the 1967 and 1975 events.  He noted a review of the Veteran's claims file and the February 2010 VA examination report.



Analysis

The Veteran has a current cervical and lumbar spine disability as he has been diagnosed with a variety of disabilities, including degenerative disc disease.  In order for his cervical and lumbar spine disabilities to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or a service connected disability or establish that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  The Board notes that although the Veteran was exposed to combat, he has not alleged sustaining a cervical or lumbar spine injury during combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

No such evidence has been received.  While the October 1975 discharge RMH does indicate that the Veteran was treated for cervical back pain in 1967, he was noted to be currently asymptomatic and his spine was found to be normal on examination.  The service treatment records are negative, however, for his claimed lower back injury.  He reported no problems with his back in a November 1976 VA examination, which was conducted about six months after his service discharge.  The clinical evidence is negative for complaints related to the lumbar spine until 1987, when the Veteran complained of discomfort related to the aging process, and negative for such complaints related to his cervical spine until 2007.

An April 2007 private opinion from Dr. R. H. attributed the Veteran's cervical and lumbar spine disabilities to his in-service trauma.  However, the examiner provided no rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this examiner also appeared to base his opinion on an inaccurate factual premise, namely that the service treatment records and the discharge examination documented a lumbar spine injury and that the Veteran reported or claimed lumbar back pain in his May 1976 formal application.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  This opinion is therefore being afforded little, if any, probative weight.  

In contrast, the February 2010 VA examiner declined to find a nexus between the Veteran's cervical spine disability and his service and attributed the disability to his post-service farming or the risk present in the general population.  This examiner declined to find such a nexus with regard to the Veteran's lumbar spine disability in the November 2011 DBQ and referred to the rationale provided in his February 2010 opinion.  The examiner provided a rationale for his opinions and cited to multiple medical treatises and studies in support of his opinions.  See Nieves, supra.  An April 2008 VA examiner declined to find a nexus between the Veteran's lumbar spine disability and service due to the lack of documented in-service treatment and the normal service discharge examination.  This examiner further declined to find such a nexus between the Veteran's cervical spine disability and his service in a February 2009 addendum, opining that there was no documentation of a cervical spine strain in service (as opposed to cervical back pain) and that the service discharge examination was normal.  This examiner also provided a rationale for his opinions.

The March 2005 VA examination and subsequent addendum opinion did not provide an etiological opinion regarding the claimed disabilities.  In addition, the April 2007 opinion from Dr. B. R. attributed the Veteran's current cervical and lumbar spine disabilities to chronicity since his initial visit in November 2000 and the lack of appropriate chiropractic care.  These opinions weight neither for nor against the claims.  Although the Veteran's representative argued in the June 2012 submission that Dr. B. R. had attributed the Veteran's cervical and lumbar spine disabilities to his service, no such opinion is of record. 

The Veteran has, on occasion, alleged a continuity of symptomology regarding his cervical spine and lumbar spine disabilities.  However, his cervical spine was found to be asymptomatic at service discharge and the Veteran specifically denied suffering an illness or injury other than those already noted in the October 1975 discharge RMH.  He then denied back problems in a November 1976 VA examination, which was conducted approximately six months after service discharge.  In February 1987 he reported low back discomfort but attributed it to aging rather than his purported in-service injury and did not state that this discomfort had been present since service.  In addition, the Veteran reported in an August 2009 statement that he saw "numerous" private physicians between 1968 and 1972 (i.e. during service) for his back but denied having consulted with or have been treated by physicians or other practitioners within the past five years in his October 1975 RMH.  The Board therefore finds that the Veteran's reports regarding a continuity of symptomology with regards to his cervical and lumbar spine disabilities to not be credible.

The Veteran also submitted several lay statements from his former co-workers and acquaintances.  The May 2006 statement from M. S. indicated that he had known the Veteran since 1998, more than 20 years after service, and that it was his "understanding "that the Veteran's back difficulties were related to his service; the other lay statements, including the May 2006 statement from K. M. and the May 2007 statements from C. J. and T. M., indicate either that the Veteran informed the author that his back problems were the result of his service or that he suffered from back and neck pain since service.  However, these statements are not sufficient to outweigh the April 2008 and February 2010 VA examiners' opinions.  This is so because the statement from M. S. confirms that he has only known the Veteran as early as 1998, and thus he was not an eyewitness to the scene of events that led to the Veteran's back difficulties.  Moreover, in the context of the statements from K. M., C. J. and T. M., they, themselves, admitted that they essentially repeated an oral history of events as provide to them by the Veteran.  In any event, in each statement, the lay affiants indicate that they had no actual knowledge of when and how the Veteran's back difficulties came to exist.  Therefore, any opinion regarding when and what actions or sequence of events led to the Veteran's back difficulties is outside the scope of their competence.  In addition, the reports that the Veteran suffered from continuous neck and back pain since service are contradicted by the Veteran's own statements in the October 1975 RMH and the November 1976 VA examination.

The Veteran is not competent to opine as to the etiology of his current cervical and lumbar spine disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current cervical and lumbar spine disabilities and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his cervical and lumbar spine disabilities and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence of cervical spine arthritis until 2007 and lumbar spine arthritis until 2002.

Finally, the Board notes the Veteran's representative argument that the text of a March 2004 deferred rating decision supports a grant of service connection for these disabilities in that VA acknowledged a nexus between the claimed disabilities and the Veteran's service.  This argument is without merit.  This document provided an explanation of the reasons for deferral, including that the Veteran required a letter for additional evidence related to his back since August 1999, that the Veteran was to be sent an authorization form for Dr. B. R. and that a VA back examination was to be scheduled as "see #3, likelihood that conditions are related to or had their onset in service."  The deferred rating decision is an internal VA administrative document and the explanations for deferral were a list the development that was required pursuant to the Board's February 2004 remand.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. III, subpart iv, ch. 6, sec. A1(c) (2011) (noting that an issue is to be deferred when a claim is underdeveloped or incomplete and requires additional development).  The notation to "see #3" was a specific reference to the Board's February 2004 remand, which instructed that a VA examination be conducted in paragraph three and was not a factual determination by VA.

As the evidence is against finding a nexus between a cervical and a lumbar spine disability and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


